JOINT MOTION TO DISMISS
Now into Court comes, Roland F. Coppola, through his undersigned counsel, and on suggesting to the court that a writ of certiorari was granted herein on the application of the Louisiana Commission on Governmental Ethics on February 1, 1973; that since the granting of the writ by this court Roland F. Coppola has retired and is no longer a state employee governed by the Commission and therefore the writ should be dismissed since the matter is now moot; that the Louisiana Commission on Governmental Ethics has no objection to the writ being dismissed for the reasons above stated;
Ordered by the Court that the writ of certiorari previously granted herein on February 1, 1973 be dismissed as moot.